Appeal from an order of the Family Court, Wyoming County (Michael F. Griffith, J.), entered August 14, 2003 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent and committed the guardianship and custody of the two children to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Family Court. Present—Pigott, Jr., PJ., Green, Gorski, Smith and Hayes, JJ.